Citation Nr: 1031750	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  00-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos exposure. 

2. Entitlement to service connection for a heart disorder, 
claimed as secondary to COPD.

3. Entitlement to service connection for an aneurysm, claimed as 
secondary to a service-connected hydrocelectomy.  

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the fingers claimed as due to VA medical treatment. 

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dysphagia claimed as due to VA medical treatment.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from February 1945 to February 
1952.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Huntington, West Virginia, Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge in 
January 2008. 

This appeal was previously before the Board in April 2008.  At 
that time, the Board remanded the claims for entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability of the 
fingers and dysphagia due to VA medical treatment, and denied the 
following issues: (1) Entitlement to service connection for COPD, 
claimed as due to asbestos exposure; (2) entitlement to service 
connection for a heart disorder, claimed as secondary to COPD; 
(3) entitlement to service connection for an aneurysm, claimed as 
secondary to a service-connected hydrocelectomy; and (4) 
entitlement to service connection for a skin disorder claimed as 
duet to asbestos exposure.  

The Veteran appealed this determination, and in April 2009, the 
clerk of the US Court of Appeals for Veterans Claims approved a 
Joint Motion for Remand (JMR) which vacated the Board's decision 
with respect to the claims for service connection for COPD, a 
heart disorder, and an aneurysm, and remanded it for action 
consistent with the JMR.  The Joint Motion abandoned the appeal 
with respect to the issue of service connection for a skin 
disorder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD, claimed 
as due to asbestos exposure, entitlement to service connection 
for a heart disorder, claimed as secondary to COPD, and 
entitlement to service connection for an aneurysm, claimed as 
secondary to a service-connected hydrocelectomy (and/or a heart 
disorder) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Loss of use of multiple fingers of the right hand is not the 
result of VA hospital care, medical or surgical treatment, or 
examination. 

2. Dysphagia is not the result of VA hospital care, medical or 
surgical treatment, or examination.



CONCLUSIONS OF LAW

1. Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability of the fingers claimed as due VA medical treatment are 
not warranted. 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2009).

2. Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
dysphagia claimed as due VA medical treatment are not warranted. 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II).  

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini II that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits. Pelegrini II, 18 Vet. App. 112, 119-20 
(2004). See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this appeal, RO letters in July 2006 and March 2009 
collectively notified the Veteran and his representative of what 
is needed to establish entitlement to service connection for 
memory loss on a direct basis and under 38 U.S.C.A. § 1151, and 
of VA's responsibilities to notify and assist him in his claims.  
The letters also provided notice that VA would make reasonable 
efforts to help the Veteran get evidence necessary to support his 
claims, such as medical records (including private medical 
records), if he gave enough information, and, if needed, 
authorization, to obtain them.  The letters further specified 
what records VA was responsible for obtaining, to include Federal 
records, and the type of records that VA would make reasonable 
efforts to get.  The letters also requested that the Veteran 
furnish any pertinent evidence in his possession and informed the 
Veteran of how VA assigns disability ratings and effective dates 
(in the event that service connection is granted), as well as the 
type of evidence that impacts these determinations, consistent 
with Dingess/Hartman.  

After issuance of the notice described above, and opportunity for 
the Veteran to respond, the May 2007 and April 2010 supplemental 
statements of the case (SSOCs) reflect readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by the 
timing (or form) of VCAA- compliant notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The evidence of record includes service treatment records, VA and 
private medical records, and reports of VA examinations.  There 
is no indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  In June 2010, 
the Veteran indicated that he had no further evidence to submit 
to VA. See VCAA Notice Response, dated in June 2010.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. All pertinent due process 
requirements have been met. See 38 C.F.R. § 3.103 (2009).

Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that a February 1987 VA surgery performed to 
excise a cystic mass (lipoma) of the right neck resulted in 
injury to the nerves that go down his arms/hands; he additionally 
asserts that the VA surgery caused injury to his throat, which 
resulted in dysphagia/difficulty swallowing.  

The Veteran's 1151 claims were raised before October 1, 1997, and 
thus, the issue before the Board is whether the Veteran has an 
additional disability "as a result of" VA hospitalization or 
medical or surgical treatment or examination.  See also, BVA 
Remand, April 2008.  The Veteran is not required to show 
negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished by VA. 
See Brown v. Gardner, 115 S.Ct. 552 (1994).

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a Veteran 
suffers an injury or an aggravation of an injury as a result of 
VA hospitalization or medical or surgical treatment, not the 
result of the Veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner as if 
the additional disability or death were service-connected.

The evidence in the claims folder shows that the Veteran raised 
his 1151 claims in a statement in support of claim dated in June 
1991.  

The regulations provide that, in determining whether additional 
disability exists, the Veteran's physical condition immediately 
prior to the disease or injury upon which the claim for 
compensation is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or surgical 
treatment, the Veteran's physical condition prior to the disease 
or injury is the condition that the medical or surgical treatment 
was intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance or 
natural progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized. 38 C.F.R. § 
3.358(b)(1), (2) (1996).

In addition, the regulations specify that the additional 
disability or death must actually result from VA hospitalization 
or medical or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death compensable. 
38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not payable 
for the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of the 
Veteran, or, in appropriate cases, the Veteran's representative.  
"Necessary consequences" are those that are certain to result 
from, or were intended to result from, the medical or surgical 
treatment provided. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered. 38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause of 
the injury suffered was the Veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a Veteran 
who is incompetent. 38 C.F.R. § 3.358(c)(4).

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to benefits 
under 38 U.S.C.A. § 1151. See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the Court in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. Gardner, 
513 U.S. 115 (1994).

Subsequently, Congress took action to overrule the Supreme Court 
decision, by amending 38 U.S.C.A. § 1151, effective for claims 
filed on or after October 1, 1997, to preclude compensation in 
the absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The Secretary of 
Veterans Affairs issued regulatory amendments to effectuate 
section 422(a) of Public Law No. 104-204. 63 Fed. Reg. 45,004 
(Aug. 24, 1998).  However, those amendments were subsequently 
rescinded, as part of a litigative settlement, and the previous 
language was restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).

Where a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary does so. Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991). 

The Veteran filed his claim for benefits under 38 U.S.C.A. § 1151 
prior to October 1, 1997.  Thus, the 38 U.S.C.A. § 1151 claim 
must be evaluated under both the old and new provisions of 38 
U.S.C.A. § 1151 to determine which version is most favorable to 
him.  In this case, the "old" criteria following the Gardner 
determination is clearly the most favorable to the Veteran, as it 
does not require that he establish the element of fault or 
negligence.

Disability of the Fingers

By way of history, the Veteran's claims file shows that 
longstanding history of carpal tunnel syndrome, cervical 
neuropathy, and osteoarthritis of multiple joints, including the 
hands, wrists, and cervical spine. 

On February 13, 1987, the Veteran underwent excision of a 
lipoma/cystic mass (right neck) at the VAMC in Martinsburg, West 
Virginia.  The operative report reflects that local anesthetic 
was administered and an incision was made into the crease of the 
neck and was deepened into the subcutaneous tissue and platysma 
muscle.  The mass was dissected sharply and bluntly and the 
platysma muscle and subcutaneous tissue were closed without 
incident.  Notably, the operative report did not indicate nerve 
involvement - only muscle and subcutaneous tissue appear to have 
been involved in the procedure.  

The record next shows complaints of hand numbness in March 1989.  
A VA consultation report reflects reduced grip, absent Phalen's 
and Tinel's signs for the ulnar/median nerves, and signs of 
degenerative arthritis in the hands.  Nerve conduction studies 
were consistent with carpal tunnel compression and neuropathy in 
the right hand.  

A November 1990 X-ray of the left wrist confirmed degenerative 
changes of the 1st carpometacarpal joint, and an old fracture of 
the 5th metacarpal bone.  A contemporaneous VA clinical note 
shows that the Veteran originally fractured his left wrist in 
1946 and sustained subsequent injuries to the wrist in 1951.  He 
stated that his left hand had been stiff, weak, and painful for 
40 years.  He also complained of painful numbness in the thumb, 
index and middle finger which he stated had been present for 
several years.  The examiner noted that the previous EMG, which 
demonstrated carpal tunnel syndrome, was reinterpreted as not 
being typical of carpal tunnel because the conduction delay to 
the middle finger was not present whereas the conduction delay to 
the index finger was present.  

A July 1997 VA neurology note shows that the Veteran underwent 
carpal tunnel surgery of the right hand and that there were no 
obvious post-operative changes in the symptoms.  Numbness and 
stiffness persisted.  It was further noted that the Veteran had 
neck pain and that an April 1997 CT scan of the cervical spine 
showed degenerative joint disease with foraminal narrowing.  

A January 1999 VA operative report indicates that the Veteran 
underwent excision of a skin lesion to the scalp and the back of 
the neck.  Local anesthetic was used; the lesion measured 4 - 5mm 
at most.  No complications were noted. 

An October 1999 rheumatology clinic note shows that the Veteran 
complained of neck pain and numbness in the first three fingers 
of the right hand.  Decreased range of motion of the hand joints 
was noted.  The diagnostic impression was fixed sensory deficit 
of the first three fingers of the right hand, "possibly 
secondary to degenerative joint disease of the cervical spine or 
some traumatic cause (operation?)."

A June 1999 nerve conduction study report shows that the Veteran 
complained of right hand numbness and right shoulder and neck 
pain.  It was noted that he underwent excision of a skin lesion 
on the back of the neck in January 1999.  The impression was 
carpal tunnel syndrome and C8-T-1 radiculopathy.  The examining 
physician noted that the "previous surgery also might be a 
contributing factor."  

A June 2000 VA rheumatology progress note shows that the Veteran 
reported having right thumb/index finger numbness since the 
lipoma surgery in 1987.  Upon physical examination, the physician 
noted evident wasting of the right thernar and stated that it was 
"possible that the injury happened with the procedure."  

A July 2000 private report from Dr. Gayle reflects complaints of 
right hand/finger numbness dating back to lipoma surgery in 1987.  
After physical examination, Dr. Gayle stated the following: "The 
findings of his hands are certainly consistent with carpal tunnel 
syndrome, but I understand from his nerve conduction study that 
previous surgery of the neck could be a contributing factor."  

During a September 2000 VA examination (C &P), the Veteran 
reported that he first started having right hand numbness and 
decreased mobility of the fingers following removal of a lipoma 
tumor in 1987.  The examiner reviewed the operative report and 
noted that the lipoma was removed under local anesthetic and that 
there was no mention of any surgical complications.  It was also 
noted that he had a lesion removed from the back of his 
neck/scalp in January 1999.  After physical examination of the 
Veteran, the examiner diagnosed numbness of the right thumb, 
index, and middle finger with accompanying mild weakness in the 
right hand associated with atrophy of the right abductor pollicis 
brevis.  He concluded that these diagnostic findings were 
consistent with right carpal tunnel syndrome.  He further opined 
that the Veteran's neurological dysfunction "could not have 
resulted from lipoma excision."  He reasoned that these types of 
tumors (i.e., lipomas) were very superficial and that the 
description of the surgical procedure showed a superficial lesion 
with no neurological structure involvement (e.g., spinal cord or 
nerve roots).  

A January 2001 VA nerve conduction study report shows that the 
Veteran had carpal tunnel release surgery but his symptoms of 
numbness persisted.  Mild atrophy of the thenar muscle and 
decreased sensation of the median nerve were noted.  The Veteran 
stated that he had consistently experienced numbness since the 
removal of his cyst in 1987.  The EMG study was again consistent 
with right carpal tunnel syndrome and possible cervical 
radiculopathy.  It was noted that the neck mass, or subsequent 
surgery, might have been among the contributing factors resulting 
in the right hand symptoms and signs.  

A January 2001 VA rheumatology note shows continued complaints of 
numbness in the right fingers and weakness in the small muscles 
of the right hand.  X-rays revealed bilateral, erosive 
osteoarthritis of the hands and mild degenerative joint disease 
of the cervical spine.  The assessment was severe, erosive 
degenerative joint disease of the hands, and probable nerve 
injury during neck surgery.  

An April 2007 VA examination report shows that the Veteran 
complained of right hand weakness, stiffness, and numbness, 
including tingling sensations in the right thumb and 2nd and 3rd 
fingers.  The examiner noted that the Veteran had a significant 
history of osteoarthritis of the cervical spine and hands.  After 
review of the Veteran's claims file and pertinent medical 
history, the examiner provided a diagnosis of right hand mixed 
neuropathy, the etiology of which was degenerative disc disease 
of the cervical spine.  Problems associated with the diagnosis 
included peripheral nerve injury with loss of use of fingers.  
The examiner opined that the loss of use of multiple fingers, 
right hand, was not caused by or a result of surgery to remove 
lipoma from the right neck.  

The rationale provided was as follows: the Veteran presented with 
a longstanding history of osteoarthritis of the cervical spine 
and hands.  He noted that left hand complaints were more 
prominent than right hand complaints in the years immediately 
following surgery.  Of note was the operative report itself which 
"clearly" showed that the mass was movable and no deep muscle 
was traversed, only platysma.  No complications from this 
procedure were noted during post-operative follow-up visits.  

The VA examiner also acknowledged that the Veteran was examined 
by other specialty clinicians who expressed an opinion that there 
was a possible relationship between the neck surgery and his hand 
symptoms.  However, he noted that most of the 
clinicians/physicians did not know what the neck surgery was - he 
explained that neck surgeries involving the cervical spine could 
produce complications with similar manifestations; on the other 
hand, lipomatous growths were superficial and were not expected 
to affect deeper structures. 

Finally, the examiner reasoned that EMG studies showed cervical 
radiculopathy and that degenerative disc disease of the cervical 
spine was present.  Thus, the condition affecting both of his 
hands, not just the right hand, was severe degenerative arthritis 
of the cervical spine.  He noted that the DJD of his hands was 
one of the conditions aggravating his symptoms.  

VA outpatient treatment records from 2007 to 2009 show continued 
complaints of hand numbness and diagnoses of radiculopathy, CTS, 
and osteoarthritis of the hands.  More recently, a 2009 VA 
outpatient treatment record shows that the Veteran's hand 
numbness was "stable" and likely secondary to arthritic 
cervical spine disease versus post-surgical change from multiple 
skin excisions.  

Analysis 

The Board has carefully considered the Veteran's contentions, 
including the competent and credible testimony presented at his 
January 2008 hearing.  The Board has also considered the private 
medical opinion and several VA treatment reports suggesting a 
relationship between lipoma surgery and a hand/finger disability, 
as well as the September 2000 and April 2007 VA examiners' 
opinions, which unequivocally concluded that the finger 
disability was not the result of the 1987 lipoma excision.  

On review of the probative medical and lay evidence outlined 
above, it is the Board's conclusion that the record on appeal 
does not support the Veteran's claim for benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, that a hand disability 
resulted from VA medical treatment.  

Again, the record clearly shows that the 1987 surgical procedure 
was performed to remove a superficial lipoma of the right neck; 
the Veteran was provided with local (not general) anesthesia and 
surgical incisions were limited to subcutaneous tissue and 
platysma muscle.  Notably, the operative report did not indicate 
nerve involvement - only muscle and subcutaneous tissue appear to 
have been involved in the procedure.  This was confirmed by both 
VA examiners in 2000 and 2007 who, prior to rendering their 
opinions, thoroughly examined the entire claims file, including 
pertinent medical history and surgical reports.  Indeed, the 
September 2000 VA examiner expressly noted that the description 
of the surgical procedure showed that the lesion was 
"superficial and no neurologic structures were involved."  
Likewise, the April 2007 examiner stated that the operative 
report "clearly" showed that the mass was movable and no deep 
muscle was traversed, only platysma.  More to the point, the 
September 2000 and April 2007 examiners unequivocally opined that 
the right hand numbness could not have been caused by the lipoma 
excision.  The Board affords great probative value to these 
opinions as they were rendered after a thorough review of a 
voluminous, multi-volume claims file, and were accompanied by a 
comprehensive, well-reasoned rationale.  

The Board acknowledges that the record contains evidence which 
contradicts the aforementioned VA opinions, including the 
Veteran's own statements and those of several VA physicians and a 
private physician, Dr. Gayle.  

With respect to Dr. Gayle's opinion and various statements made 
by VA medical professionals from October 1999 to January 2001, 
the Board affords little probative value to these statements for 
several reasons.  First, each one of these statements is couched 
in equivocal terms, such as "might,""possible," and "could."  
The mere possibility of an etiological relationship between the 
Veteran's disability and VA treatment is too speculative to form 
a basis upon which compensation under 38 U.S.C.A. § 1151 may be 
established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that Veteran's death 
"may or may not" have been averted if medical personnel could 
have effectively intubated the Veteran was held to be 
speculative).  This issue was also addressed by the April 2007 
examiner who stated that most of these "opinions" were 
expressed without even knowing what type of neck surgery was 
actually performed (e.g., cervical spine versus superficial 
excision, etc.).  Thus, for the reasons explained above, the 
Board finds that Dr. Gayle's statement and those of the other VA 
clinicians/physicians are of less probative value than the VA 
examiner's opinions in 2000 and 2007. 

Secondly, the probative value of Dr. Gayle's statement and those 
of the other VA clinicians are greatly reduced by the fact that 
they are not shown to have been based upon a review of the claims 
file or other detailed medical history. See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

This is particularly significant in this case because the 
invasiveness of the lipoma removal is at issue here, as 
acknowledged by both VA examiners in 2000 and 2007.  Indeed, 
there is simply no indication that Dr. Gayle or the other VA 
physicians/clinicians were knowledgeable about the nature of the 
lipoma removal procedure itself, mostly referring to it as 
"neck" surgery.  In this case, it is difficult to imagine that 
a competent medical opinion could be rendered without direct 
review of the 1987 operative report on which the claim is based.  
Indeed, as the 2007 VA examiner explained, neck surgery involving 
the cervical spine could produce symptoms such as hand numbness, 
but lipomatous growths, such as the Veteran's cyst, are 
superficial are not expected to affect deeper (nerve) structures.  

Thus, the physicians who conducted the 2000 and 2007 VA 
examinations explained the reasons for their opinions and they 
are consistent with the evidence of record.  Therefore, these 
opinions are entitled to substantial probative weight. See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of 
the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

Finally, the Board acknowledges that the Veteran believes that 
his hand numbness is related to the lipoma surgery.  Indeed, a 
his January 2008 Travel board hearing, he testified that the 
tumor was actually much larger than anticipated and that it 
required deeper, more invasive incisions than those noted on the 
operative report.  With respect to these contentions, it is 
acknowledged that the Veteran is competent to testify as to his 
observable experiences and symptoms. Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994). Moreover, the Board recognizes Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held 
that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  However, 
the question of causation here goes beyond an immediately 
observable cause-and-effect relationship and thus involves a 
level of complexity that the Veteran is not competent to address.  
The VA examiners clearly took a longitudinal review of the 
Veteran's medical history, and took into account the various 
tests, procedures, and opinions provided.  The Veteran does not 
have the expertise required to give a competent medical opinion 
in this regard.  Thus, the Veteran's own statements of etiology 
here do not constitute probative evidence and cannot serve as a 
basis for a grant of entitlement to benefits under 38 U.S.C.A. 
1151.  

For the reasons outlined above, the Board finds that the VA 
examiners opinions (in 2000 and 2007) are more probative than the 
other statements of record.  Indeed, the VA examiners 
definitively concluded that the hand numbness was not caused by 
or a result of the lipoma removal surgery.  Rather, the examiners 
found that such symptomatology was directly attributed to 
cervical radiculopathy, CTS, and/or degenerative joint disease of 
the hands.  This is consistent with the other medical evidence of 
record, including multiple EMG studies and cervical spine and 
hand X-rays.  Moreover, the VA opinions were rendered after a 
thorough review of the claims file, including consideration of 
the 1987 operative report, and were accompanied by a well-
reasoned rationale.  Based on the foregoing, the Veteran's claim 
for benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
must be denied.  



Dysphagia

The Veteran also asserts that the1987 lipoma removal surgery, 
discussed at length above, caused him to develop problems 
swallowing, or dysphagia. 

Again, on February 13, 1987, the Veteran underwent excision of a 
lipoma/cystic mass (right neck) at the VAMC in Martinsburg, West 
Virginia.  The operative report reflects that local anesthetic 
was administered and an incision was made into the crease of the 
neck and was deepened into the subcutaneous tissue and platysma 
muscle.  The mass was dissected sharply and bluntly and the 
platysma muscle and subcutaneous tissue were closed without 
incident.  No complications were noted. 

The first post-operative evidence of difficulty swallowing is not 
shown until April 1990, at which time barium swallow revealed 
subtle narrowing of the esophagus.  A contemporaneous 
esophagogastroduodeno-scopy (EGD) was normal.

A March 1997 VA treatment note indicates that a recent barium 
swallow showed tertiary contractions of the esophagus.  

A July 1997 VA treatment report reflects that the Veteran 
reported having dysphagia since the removal of his neck mass in 
1987.  He stated that he had problems swallowing solids and 
liquids.  The assessment was "etiologically probably related to 
removal of mass in the neck (per patient's history)" (emphasis 
added).  

A September 1997 VA treatment note shows subjective complaints of 
dysphagia of solids and liquids since removal of neck cysts.  It 
was noted that a previous EGD was normal.  The assessment was 
history of difficulty swallowing, most likely oropharyngeal 
dysphagia.  

An October 1997 endoscopy report indicates that a normal stomach 
and duodenum, with a benign-appearing stricture in the esophagus.  
The impression was dysphagia.  

A December 1997 VA treatment record shows a diagnosis of 
"subjective dysphagia."  There was no need further testing at 
that time.  

More recently, a March 2002 VA treatment record shows that the 
Veteran denied having dysphagia.  

An April 2002 VA treatment note showed that the Veteran 
complained of pain and discomfort in the left parotid region.  
Physical examination revealed slight swelling in the left parotid 
region; the right side was normal.  The assessment was subacute 
left parotitis (a major salivary gland).  He was treated with 
antibiotics and draining of the gland.  

A May 2002 VA treatment records shows complaints of narrowing in 
the throat.  Examination of both parotids was normal.  Oral 
pharynx, oral cavity, and CT scan of the neck were all normal as 
well.  The assessment was status post left subacute parotitis.  

The contemporaneous May 2002 CT scan of the neck showed that 
there was no evidence of absess formation, bony desctruction, or 
soft tissue tumor.  The larynx, pharynx, and or pharyngeal airway 
were unremarkable.  

A November 2002 VA speech assessment shows that the Veteran 
complained of episodes of not being able to swallow, 
characterized by stoppage which is alleviated by vomiting.  He 
reported that it was worse with anxiety.  The assessment was no 
overt oral or pharyngeal dysphagia, but possible effects of 
esophageal involvement.  

A July 2004 VA upper GI series report reflects moderate 
gastroesophageal reflux disease, tertiary contractions, and a 
small hiatal hernia.  

A January 2010 VA examination report shows that the Veteran 
complained of difficulty swallowing food.  Physical examination 
(via barium testing) revealed no evidence of esophageal mass, 
ulceration or fold thickening.  Although no fixed narrowing was 
seen, the examiner did note that the esophagus was not adequately 
distended with the barium.  The impression was suboptimal 
esophageal peristalsis with tertiary contractions; no other 
abnormalities were noted (although testing was somewhat limited 
by the Veteran's frail condition).  The ultimate diagnosis was 
dysphagia with possible etiologies of abnormal esophageal 
motility, GERD, probable pharyngeal adhesions, and history of 
esophageal stricture.  

The VA examiner opined that the Veteran's dysphagia was not 
caused by or a result of or permanently aggravated by the lipoma 
excision, right neck.  The examiner explained that the 1987 
operative report showed that the platysma muscle was incised in 
order to remove the lipoma.  The platysma muscle depresses the 
lower lip, forms ridges in the skin of the neck and upper chest 
when the jaws are clenched, and is supplied by the cervical 
branch of the facial nerve.  While an incision into this muscle 
could have caused damage to the cervical branch of the facial 
nerve, no such impairment has been shown since the Veteran was 
able to clench his jaw and draw the corners of his mouth down 
upon examination.  The operative report also failed to show that 
the jugular foramen or the internal carotid sheath was traversed 
so as to affect the glossopharyngeal nerve.  The examiner again 
noted that the lipoma was superficial in nature, and that 
esophageal motility abnormality, GERD, esophageal stricture, and 
possible pharyngeal adhesions could all possibly cause dysphagia.  
However, he ultimately opined that his complaints of dysphagia 
were not caused or aggravated by VA treatment.    

Analysis  

The Board has carefully considered the Veteran's contentions, 
including the competent and credible testimony presented at his 
January 2008 hearing.  The Board has also considered the January 
2010 VA examiner's opinion, which unequivocally found that his 
dysphagia was not the result of the 1987 lipoma excision.  

On review of the probative medical and lay evidence outlined 
above, it is the Board's conclusion that the record on appeal 
does not support the Veteran's claim for benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  

Indeed, the January 2010 VA examiner concluded that the Veteran's 
dysphagia was not caused by or a result of (or permanently 
aggravated by) excision of the lipoma.  As noted above, this 
opinion was accompanied by a well-reasoned rationale and was 
rendered after a very thorough review of the Veteran's pertinent 
medical history and claims file.  It is also consistent with the 
other medical evidence of record, including the 1987 operative 
report which shows no nerve involvement, or other complications 
related to the surgery.  Therefore, this opinion is entitled to 
substantial probative weight. See Nieves-Rodriguez, supra (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The only evidence to the contrary is contained in a single VA 
treatment note from July 1997, in which the physician related the 
dysphagia to removal of the neck mass, per the Veteran's reported 
history.  However, it is unclear whether this physician 
considered the probability that the Veteran's dysphagia was 
related to GERD, esophageal stricture, and/or esophageal motility 
abnormality, all of which were identified by the January 2010 
examiner as possible causes of the dysphagia.  It is also unclear 
whether the physician considered the 1987 operative report which, 
if reviewed, would have revealed superficial removal of a cystic 
mass with no nerve involvement.  

The United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be: (1) based upon sufficient facts or data; (2) 
be the product of reliable principles and methods; and (3) be the 
result of principles and methods reliably applied to the facts. 
See Nieves-Rodriquez, supra.  Here, it does not appear that the 
July 1997 physician's opinion was based upon all the facts 
regarding risk factors in this case; nor was it based on review 
of the claims file, or more importantly, the operative report.  
It was also not accompanied by any rationale or reasoning.  
Therefore, it is afforded no weight for or against the Veteran's 
claim. 

Finally, the Board acknowledges that the Veteran himself believes 
that his dysphagia is related to the lipoma surgery.  Indeed, at 
his January 2008 Travel board hearing, he testified that he has 
had problems swallowing since the surgery in 1987.  With respect 
to these contentions, it is acknowledged that the Veteran is 
competent to testify as to his observable experiences and 
symptoms. Layno, supra.  Moreover, the Board recognizes Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held that a lay person can speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  However, 
the question of causation here goes beyond an immediately 
observable cause-and-effect relationship and thus involves a 
level of complexity that the Veteran is not competent to address.  
Thus, the Veteran's own statements of etiology here do not 
constitute probative evidence and cannot serve as a basis for a 
grant of entitlement to benefits under 38 U.S.C.A. 1151.  

For the reasons outlined above, the Board finds that the January 
2010 VA examiner's opinion is more probative than the other 
statements of record.  Indeed, the VA examiners definitively 
concluded that the dysphagia was not caused by or a result of the 
lipoma removal surgery.  Rather, such symptomatology was 
attributed to GERD, esophageal stricture, and/or esophageal 
motility abnormality.  This is consistent with the other medical 
evidence of record, including multiple EGD and endoscopy reports.  
Moreover, the VA opinion was rendered after a thorough review of 
the claims file, including consideration of the 1987 operative 
report, and was accompanied by a well-reasoned rationale.  Based 
on the foregoing, the Veteran's claim for benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the fingers claimed as due to VA medical treatment 
is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dysphagia claimed as due to VA medical treatment is denied.  




REMAND

As noted in the introduction portion of this decision, an April 
2009 Joint Motion for Remand (JMR) and subsequent Order from the 
Court of Appeals for Veterans Claims (CAVC) vacated the Board's 
previous April 2008 decision denying entitlement to service 
connection for COPD as secondary to asbestosis, entitlement to 
service connection for a heart disorder, as secondary to COPD, 
and entitlement to service connection for an aneurysm, as 
secondary to service-connected hydrocelectomy.  

This April 2009 JMR found the Board's April 2008 decision had 
provided inadequate reasons and bases when determining several 
issues.  

Entitlement to Service Connection for COPD as Secondary to 
Asbestos Exposure

With respect to the issue of entitlement to service connection 
for COPD as secondary to asbestos exposure, the Veteran has 
credibly testified that he was exposed to asbestos during service 
while working on building maintenance.  His DD-214 reflects that 
his military occupational specialty involved carpentry.  The 
Board acknowledges that the occupation engaged in by the Veteran 
would possibly subject him to asbestos.  Thus, for purposes of 
analyzing the Veteran's claim, the Board will accept the fact 
that he was exposed to asbestos while in-service.  

The Veteran was afforded a VA examination in January 2004, at 
which time pertinent diagnoses included (1) COPD; (2) 
hypertension; and (3) atherosclerotic heart disease.  Two VA 
examiners concurred that there was no evidence of asbestosis and 
no evidence of infiltrative lung disease.  The examination report 
goes on to explain that while the Veteran did not have pulmonary 
asbestosis, it was " not possible to state that heavy exposure 
to asbestos could not have precipitated or aggravated his lung 
condition."  

As noted in the April 2009 JMR, the issue on appeal is not 
entitlement to service connection for asbestos exposure, nor was 
the issue entitlement to service connection for pulmonary 
asbestosis.  The issue is whether the Veteran's lung condition, 
diagnosed as COPD, was caused or aggravated by his asbestos 
exposure.  Although the January 2004 does not relate the lung 
condition to asbestos in any certain terms of probability, the 
statement does appear to indicate that such a relationship could 
not be completely ruled out.  Accordingly, the Board finds that 
the January 2004 VA opinion is inadequate for purposes of 
determining whether the Veteran's COPD was caused or aggravated 
by his exposure to asbestos in service.  Accordingly, a remand 
for an addendum to the January 2004 examination is necessary to 
address this question. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

Entitlement to Service Connection for a Heart Disorder (Secondary 
to COPD), and Entitlement to Service Connection for an Aneurysm

As to the remaining two issues on appeal, entitlement to service 
connection for a heart disorder as secondary to COPD and 
entitlement to service connection for an aneurysm, these claims 
are "inextricably intertwined" with the issue of service 
connection for COPD. See generally Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, adjudication of these claims must be deferred. 

Specifically, as to the heart disorder claim, it is noted that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310.  Moreover, secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a non-
service- connected disability caused by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

As noted above, the Veteran's claim for service connection for 
COPD is being remanded herein.  His primary contention is that 
his heart disorder, variously diagnosed as atherosclerotic 
disease, hypertension and/ coronary artery disease, is 
proximately due to or aggravated by the COPD.  If, and only if, a 
grant of service connection for COPD is warranted upon the RO's 
readjudication of the claim, the Veteran should be afforded a VA 
examination to determine whether any current heart disorder is 
proximately due to or aggravated by, the service-connected COPD. 

With respect to the aneurysm claim, the Board notes that a 
December 2002 VA examiner opined that the abdominal aortic 
aneurysm was secondary to atherosclerotic disease.  See VA 
Examination dated December 2002.  

At this time, service connection is not in effect for any heart 
disease.  However, if, as a result of subsequent development, the 
Veteran's COPD is found to be service-connected, and a heart 
disorder is then service-connected as secondary to the COPD, then 
the Veteran's claim of entitlement to service connection for an 
aneurysm as secondary to the heart disease would be viable.  
Thus, if favorable opinions are obtained to link the COPD to 
service and the heart disease to the COPD, then a medical opinion 
addressing the etiologic relationship between the aneurysm and 
heart disease should be obtained.  In any event, the Veteran here 
is also claiming that his aortic aneurysm is secondary to his 
service-connected hydrocelectomy and he claims a doctor in 1951 
posited such etiologic relationship.  See Joint Motion Remand, 
April 2009, pp. 3-4.  

In this regard, the Board acknowledges Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), which the Court held that "the connection 
between what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
However, in light of the other development necessary in this 
case, the Board finds that an opinion should be obtained to 
determine any relationship between the hydrocelectomy and the 
claimed aortic aneurysm.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should arrange for the Veteran to 
be examined by an appropriate specialist to 
determine the etiology of COPD and the 
claimed aortic aneurysm.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  The 
examiner should express an opinion regarding 
the likely etiology of the Veteran's COPD, 
and specifically whether COPD is at least as 
likely as not related to any in-service 
exposure to asbestos or is otherwise related 
to service.  An opinion should be obtained to 
determine any relationship between the 
service-connected hydrocelectomy and the 
claimed aortic aneurysm

The examiner is asked to specifically comment 
upon the opinion expressed in the January 
2004 examination report, which noted that it 
was "not possible to state that heavy 
exposure to asbestos could not have 
precipitated or aggravated his lung 
condition." 

2. If, and only if, a grant of service 
connection for COPD is warranted upon further 
development of the record (as indicated 
above), the RO should arrange for the Veteran 
to be examined by the appropriate specialist 
to determine whether any current heart 
disorder (to include hypertension, CAD, 
atherosclerotic heart disease, and/ abdominal 
aortic aneurysm) is proximately due to or 
aggravated by, the service-connected COPD. 

The examiner should specifically address the 
following:  

a. What is the current diagnosis or diagnoses 
relative to the heart?

b. For each diagnosis offered, is it at least 
as likely as not that this (heart) disability 
was proximately due to, caused or aggravated 
by, the Veteran's service-connected COPD?  

c. In light of the December 2002 VA opinion, 
linking the abdominal aortic aneurysm to 
atherosclerotic disease, the examiner must 
specifically comment on whether 
atherosclerotic disease, in particular, 
proximately due to, caused or aggravated by, 
the Veteran's service-connected COPD.  

d. The examiner should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.

3. If favorable opinions are obtained to link 
the COPD to service and a heart 
disease/disorder to the COPD, then a medical 
opinion addressing the etiologic relationship 
between the abdominal aortic aneurysm and any 
service-connected heart disease/disorder 
should also be obtained.  

In particular, the examiner should address 
the following: 

a. Is it at least as likely as not that the 
abdominal aortic aneurysm was proximately due 
to, caused or aggravated by, the Veteran's 
service-connected heart disorder(s)? 

Here, it is noted that a December 2002 VA has 
already examiner opined Veteran's abdominal 
aortic aneurysm is secondary to 
atherosclerotic disease. 

b. The examiner should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.

4. After the development requested above has 
been completed to the extent possible, the 
AMC/RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


